Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, Ban (US 2018/0145410 A1) teaches an apparatus comprising a radio frequency (RF) circuit 110 to transmit or receive RF signals, a loop antenna 101 to transmit or receive the RF signals; and an impedance matching circuit 105 coupled to the RF circuit and to the loop antenna.  Ogoro (US 6,329,886 B1) teaches an impedance matching circuit comprises lumped reactive components.  However, neither Ban nor Ogoro specifically teach that the RF circuit, loop antenna, and impedance matching circuit are part of a module.
Claims 2-7 are allowed for at least the reason for depending, either directly or indirectly, on claim 1.
Regarding claim 15, Ban teaches an apparatus comprising a radio frequency (RF) circuit to transmit or receive RF signals, a loop antenna to transmit or receive the RF signals; and an impedance matching circuit coupled to the RF circuit and to the loop antenna.  Ogoro teaches an impedance matching circuit comprises lumped reactive components.  

Claims 16-20 are allowed for at least the reason for depending, either directly or indirectly, on claim 15.
Reason for indicating allowable subject matter for claims 8-14 were provided in the previous Office action.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOANG V NGUYEN whose telephone number is (571)272-1825.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HOANG V NGUYEN/Primary Examiner, Art Unit 2845